Exhibit 10.16

CHEM RX CORPORATION

 

SUBORDINATED NOTE

 

$485,082.84

 

October 26, 2007

 

FOR VALUE RECEIVED, Chem Rx Corporation, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of the Jody R. Silva Trust (the
“Payee”), or its successors or assigns, on April 30, 2015 (the “Maturity Date”),
the principal sum of $485,082.84, or such greater or lesser amount as may be
from time to time outstanding from the Payee to the Borrower, together with
interest thereon at the rate set forth below.

 


1.                                       DEFINITIONS.


 


1.1.                              CERTAIN DEFINITIONS. EXCEPT AS THE CONTEXT
OTHERWISE REQUIRES, THE FOLLOWING CAPITALIZED TERMS ARE USED IN THIS NOTE WITH
THE MEANINGS SET FORTH IN THIS SECTION 1.1:


 

“Credit Agreements” means collectively, (i) the First Lien Credit and Guaranty
Agreement, dated as of October 26, 2007, among the Borrower, certain
subsidiaries of the Borrower, the lenders from time to time party thereto and
Canadian Imperial Bank of Commerce, New York Agency, as Administrative Agent and
Collateral Agent, and (ii) the Second Lien Credit and Guaranty Agreement, dated
as of October 26, 2007, among the Borrower, certain subsidiaries of the
Borrower, the lenders from time to time party thereto and Canadian Imperial Bank
of Commerce, New York Agency, as Administrative Agent and Collateral Agent, in
each case of (i) and (ii), as such agreement may be amended, amended and
restated, supplemented or otherwise modified from time to time, including any
agreement providing for the extension, renewal, refinancing, refunding and
replacement of all or any portion thereof (in the case of any refinancing,
refunding and replacement thereof, to the extent the maturity thereof is on or
prior to the Maturity Date).

 

“Loan Party” has the meaning given to such term in the Credit Agreements.

 

“Senior Indebtedness” means all Obligations (as defined in the Credit
Agreements) (including, without limitation, all interest accruing after the
filing of any petition for the bankruptcy or insolvency of any Loan Party,
whether or not allowed as a claim), in each case whether now existing or
hereinafter arising.

 

“Subordinated Indebtedness” means all outstanding principal of and accrued and
unpaid interest on all indebtedness of the Borrower evidenced by this Note.

 

“Termination Date” has the meaning given to such term in the Credit Agreements.

 

--------------------------------------------------------------------------------


 


2.                                       INTEREST PAYMENTS; PREPAYMENTS.


 


2.1.                              INTEREST PAYMENTS. THIS NOTE SHALL ACCRUE
INTEREST AT A RATE OF TEN PERCENT (10%) PER ANNUM. ACCRUED INTEREST SHALL BE
PAID ON THIS NOTE ON THE BASIS OF A YEAR OF 360 DAYS CONSISTING OF 12 THIRTY-DAY
MONTHS, IN RESPECT OF THE PERIOD FROM AND INCLUDING THE DATE OF THE ORIGINAL
ISSUANCE OF THIS NOTE TO AND THE FIRST TO OCCUR AFTER THE DATE HEREOF OF
DECEMBER 31, MARCH 31, JUNE 30 OR SEPTEMBER 30, AND FOR EACH QUARTERLY INTEREST
PERIOD THEREAFTER (A “QUARTERLY INTEREST PERIOD”), WHICH QUARTERLY INTEREST
PERIODS SHALL COMMENCE ON JANUARY 1, APRIL 1, JULY 1 AND OCTOBER 1 IN EACH YEAR
AND SHALL END ON AND INCLUDE THE DAY IMMEDIATELY PRECEDING THE FIRST DAY OF THE
NEXT QUARTERLY INTEREST PERIOD. INTEREST ON THIS NOTE SHALL BE PAYABLE ON
DECEMBER 31, MARCH 31, JUNE 30 AND SEPTEMBER 30 OF EACH YEAR, COMMENCING ON THE
FIRST TO OCCUR AFTER THE DATE HEREOF OF DECEMBER 31, MARCH 31, JUNE 30 OR
SEPTEMBER 30. INTEREST SHALL BE PAID IN-KIND (BY INCREASING THE OUTSTANDING
PRINCIPAL AMOUNT OF THIS NOTE BY THE AMOUNT OF SUCH UNPAID INTEREST, AND
THEREAFTER THE PRINCIPAL AMOUNT OF THIS NOTE SHALL BE DEEMED TO BE SUCH
INCREASED AMOUNT FOR ALL PURPOSES HEREUNDER, INCLUDING THE CALCULATION OF
INTEREST) AND NOT IN CASH.


 


2.2.                              VOLUNTARY PREPAYMENTS. SUBJECT TO THE
REQUIREMENTS OF SECTION 4 BELOW AND TO THE TERMS OF THE CREDIT AGREEMENTS,
PRINCIPAL OF AND INTEREST ON THIS NOTE ARE PREPAYABLE AT ANY TIME AND FROM TIME
TO TIME WITHOUT PENALTY OR PREMIUM, UPON PRIOR WRITTEN NOTICE. ANY PREPAYMENTS
SHALL BE APPLIED FIRST TO ACCRUED AND UNPAID INTEREST, WITH THE BALANCE TO
PRINCIPAL.


 


2.3.                              MANDATORY PREPAYMENTS. PRINCIPAL AND INTEREST
ON THIS NOTE SHALL BE REQUIRED TO BE PREPAID (AND SHALL BE PERMITTED TO BE SO
PREPAID, NOTWITHSTANDING ANYTHING IN THIS NOTE (INCLUDING SECTION 4) TO THE
CONTRARY) IN FULL UPON THE TERMINATION DATE IN RESPECT OF ALL THEN OUTSTANDING
SENIOR INDEBTEDNESS (NOTWITHSTANDING THAT IMMEDIATELY AFTER SUCH TERMINATION
DATE, THERE WOULD BE OTHER SENIOR INDEBTEDNESS THAT REFINANCED, REFUNDED OR
REPLACED SUCH THEN EXISTING SENIOR INDEBTEDNESS), IF AT OR PRIOR TO SUCH TIME
BORROWER HAS RECEIVED AT LEAST $30,000,000 OF NET PROCEEDS FROM THE EXERCISE OF
THE WARRANTS (AS DEFINED IN THE CREDIT AGREEMENTS) OR ANY EQUITY OFFERING.


 


3.                                       DEFAULT. EACH OF THE FOLLOWING EVENTS
SHALL CONSTITUTE AN “EVENT OF DEFAULT”: (X) FAILURE OF THE BORROWER TO MAKE ANY
PAYMENT OF PRINCIPAL ON THIS NOTE WHEN DUE; OR (Y) AN INSOLVENCY EVENT. UPON THE
OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, (A) THE PAYEE MAY ACCELERATE
THE MATURITY OF THIS NOTE, WHEREUPON THE UNPAID PRINCIPAL OF AND ACCRUED AND
UNPAID INTEREST ON THIS NOTE SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND
(B) THE PAYEE SHALL HAVE ALL RIGHTS AND REMEDIES AVAILABLE TO IT UNDER LAW OR IN
EQUITY; PROVIDED, HOWEVER, FOR SO LONG AS THE TERMINATION DATE IN RESPECT OF ALL
SENIOR INDEBTEDNESS HAS NOT OCCURRED, THE PAYEE (IN ITS CAPACITY ONLY AS A
HOLDER OF SUBORDINATED INDEBTEDNESS) SHALL NOT (I) EXERCISE ANY RIGHT OF SETOFF
OR RECOUPMENT WITH RESPECT TO THE SUBORDINATED INDEBTEDNESS, (II) COMMENCE OR
JOIN IN THE COMMENCEMENT OF A PROCEEDING AGAINST ANY LOAN PARTY UNDER ANY
BANKRUPTCY, INSOLVENCY, LIQUIDATION, REORGANIZATION OR OTHER SIMILAR LAW,
(III) DEMAND, ACCEPT OR OBTAIN A LIEN OR SECURITY INTEREST TO SECURE
SUBORDINATED INDEBTEDNESS ON ANY PROPERTY OF THE BORROWER OR ANY OTHER LOAN
PARTY, OR (IV) ACCELERATE SUBORDINATED INDEBTEDNESS OR MAKE ANY DEMAND FOR
PAYMENT UPON ANY OF THE LOAN PARTIES OR BRING ANY SUIT, ACTION OR CLAIM AT LAW
OR IN EQUITY AGAINST ANY OF THE LOAN PARTIES FOR PAYMENT OF ANY OF THE
SUBORDINATED INDEBTEDNESS.

 

2

--------------------------------------------------------------------------------


 


4.                                       SUBORDINATION OF SUBORDINATED
INDEBTEDNESS. THE PAYEE, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, BY
ACCEPTANCE HEREOF, COVENANTS AND AGREES, FOR THE BENEFIT OF THE HOLDERS OF
SENIOR INDEBTEDNESS FROM TIME TO TIME, AND THE BORROWER ACKNOWLEDGES AND AGREES,
THAT THE SUBORDINATED INDEBTEDNESS SHALL BE SUBORDINATED AND SUBJECT AND JUNIOR
IN RIGHT OF PAYMENT, TO THE EXTENT AND IN THE MANNER SET FORTH IN THIS
SECTION 4, TO ALL SENIOR INDEBTEDNESS.


 


4.1.                              PAYMENTS. THE BORROWER SHALL NOT MAKE ANY
PAYMENT UPON OR IN RESPECT OF THIS NOTE (OTHER THAN BY WAY OF THE IN-KIND
INTEREST PAYMENTS DESCRIBED IN SECTION 2.1) UNTIL THE TERMINATION DATE IN
RESPECT OF ALL SENIOR INDEBTEDNESS HAS OCCURRED; PROVIDED THAT THE BORROWER
MAY MAKE PREPAYMENTS OF PRINCIPAL (INCLUDING CAPITALIZED INTEREST) AND PAYMENTS
OF INTEREST SO LONG AS AT THE TIME OF, AND AFTER GIVING EFFECT TO, ANY SUCH
PAYMENTS, THERE WOULD NOT BE A BREACH OF THE CREDIT AGREEMENTS.


 


4.2.                              INSOLVENCY, LIQUIDATION ETC. IN THE EVENT OF
ANY INSOLVENCY, BANKRUPTCY, RECEIVERSHIP, LIQUIDATION, REORGANIZATION,
REFORMATION, READJUSTMENT, COMPOSITION OR OTHER SIMILAR PROCEEDING RELATING TO
THE BORROWER OR ITS CREDITORS OR ITS PROPERTY, OR ANY PROCEEDING FOR THE
LIQUIDATION, DISSOLUTION OR OTHER WINDING UP OF THE BORROWER, VOLUNTARY OR
INVOLUNTARY, WHETHER OR NOT INVOLVING INSOLVENCY OR BANKRUPTCY PROCEEDINGS, OR
ANY ASSIGNMENT BY THE BORROWER FOR THE BENEFIT OF CREDITORS, OR ANY OTHER
MARSHALING OF THE ASSETS OF THE BORROWER (EACH SUCH EVENT OR CONDITION IS
REFERRED TO HEREIN AS AN “INSOLVENCY EVENT”), THEN AND IN EACH SUCH EVENT (AND
WITHOUT GIVING EFFECT TO ANY REDUCTION OR DISCHARGE TO ANY OF THE OBLIGATIONS OF
ANY OF THE LOAN PARTIES AS A RESULT OF OR IN CONNECTION WITH THE OCCURRENCE OF
ANY INSOLVENCY EVENT WITH RESPECT TO ANY OF THE LOAN PARTIES, OTHER THAN A
REDUCTION OR DISCHARGE OF THE OBLIGATIONS OF ANY OF THE LOAN PARTIES AS A RESULT
OF ACTUAL PAYMENT ON SUCH OBLIGATIONS):


 


(A)                                  THE TERMINATION DATE IN RESPECT OF ALL
SENIOR INDEBTEDNESS MUST OCCUR BEFORE ANY PAYMENT OR DISTRIBUTION OF ANY
CHARACTER, WHETHER IN CASH, SECURITIES OR OTHER PROPERTY, SHALL BE MADE ON
ACCOUNT OF OR APPLIED TO THE SUBORDINATED INDEBTEDNESS; AND


 


(B)                                 ANY PAYMENT OR DISTRIBUTION OF ANY
CHARACTER, WHETHER IN CASH, SECURITIES OR OTHER PROPERTY, WHICH WOULD OTHERWISE
(BUT FOR THIS SECTION 4.2(B)) BE PAYABLE OR DELIVERABLE IN RESPECT OF THE
SUBORDINATED INDEBTEDNESS SHALL BE PAID OR DELIVERED DIRECTLY TO THE HOLDERS OF
SENIOR INDEBTEDNESS (OR A REPRESENTATIVE THEREOF), UNTIL THE TERMINATION DATE IN
RESPECT OF ALL SENIOR INDEBTEDNESS HAS OCCURRED.


 


(C)                                  THE PAYEE AGREES NOT TO INITIATE, PROSECUTE
OR PARTICIPATE IN ANY CLAIM, ACTION OR OTHER PROCEEDING CHALLENGING THE
ENFORCEABILITY, VALIDITY, PERFECTION OR PRIORITY OF THE SENIOR INDEBTEDNESS OR
ANY LIENS AND SECURITY INTERESTS IN PROPERTY SECURING THE SENIOR INDEBTEDNESS.
THE PAYEE ALSO IRREVOCABLY AUTHORIZES AND EMPOWERS THE ADMINISTRATIVE AGENTS
UNDER THE CREDIT AGREEMENTS, IN THE NAME OF THE PAYEE, TO DEMAND, SUE FOR,
COLLECT AND RECEIVE ANY AND ALL AMOUNTS OWING UNDER THIS NOTE TO THE SAME EXTENT
AS PROVIDED HEREIN; PROVIDED THAT THE PAYEE HAS NOT DONE SO ON ITS OWN BEHALF
WITHIN 15 DAYS FOLLOWING THE DELIVERY TO THE PAYEE OF A WRITTEN REQUEST OF THE
ADMINISTRATIVE AGENTS UNDER THE CREDIT AGREEMENTS. THE PAYEE AGREES TO EXECUTE,
VERIFY, DELIVER AND FILE ANY PROOFS OF CLAIM IN RESPECT OF THIS NOTE REQUESTED
BY THE ADMINISTRATIVE AGENTS UNDER THE CREDIT AGREEMENTS IN CONNECTION WITH ANY
SUCH PROCEEDING AND HEREBY IRREVOCABLY AUTHORIZES, EMPOWERS AND APPOINTS THE
ADMINISTRATIVE AGENTS UNDER THE CREDIT

 

3

--------------------------------------------------------------------------------


 


AGREEMENTS AS ITS AGENT AND ATTORNEY-IN-FACT TO (I) EXECUTE, VERIFY, DELIVER AND
FILE SUCH PROOFS OF CLAIM UPON THE FAILURE OF THE PAYEE PROMPTLY TO DO SO PRIOR
TO 15 DAYS BEFORE THE EXPIRATION OF THE TIME TO FILE ANY SUCH PROOF OF CLAIM AND
(II) VOTE SUCH CLAIM IN ANY SUCH PROCEEDING UPON THE FAILURE OF THE PAYEE TO DO
SO PRIOR TO 10 DAYS BEFORE THE EXPIRATION OF THE TIME TO VOTE ANY SUCH CLAIM;
PROVIDED THE ADMINISTRATIVE AGENTS SHALL HAVE NO OBLIGATION TO EXECUTE, VERIFY,
DELIVER, FILE AND/OR VOTE ANY SUCH PROOF OF CLAIM. IN THE EVENT THAT AN
ADMINISTRATIVE AGENT VOTES ANY CLAIM IN ACCORDANCE WITH THE AUTHORITY GRANTED
HEREBY, THE PAYEE SHALL NOT BE ENTITLED TO CHANGE OR WITHDRAW SUCH VOTE.


 


(D)                                 THE SENIOR INDEBTEDNESS SHALL CONTINUE TO BE
TREATED AS SENIOR INDEBTEDNESS AND THE PROVISIONS OF THIS NOTE SHALL CONTINUE TO
GOVERN THE RELATIVE RIGHTS AND PRIORITIES OF THE LENDERS UNDER THE CREDIT
AGREEMENTS AND THE PAYEE EVEN IF ALL OR PART OF THE SENIOR INDEBTEDNESS OR THE
SECURITY INTERESTS SECURING THE SENIOR INDEBTEDNESS ARE SUBORDINATED, SET ASIDE,
AVOIDED, INVALIDATED OR DISALLOWED IN CONNECTION WITH ANY SUCH PROCEEDING, AND
THIS NOTE SHALL BE REINSTATED IF AT ANY TIME ANY PAYMENT OF ANY OF THE SENIOR
INDEBTEDNESS IS RESCINDED OR MUST OTHERWISE BE RETURNED BY ANY HOLDER OF SENIOR
INDEBTEDNESS OR ANY REPRESENTATIVE OF SUCH HOLDER.


 


4.3.                              TURNOVER. IN THE EVENT ANY DIRECT OR INDIRECT
PAYMENT OR DISTRIBUTION SHALL BE RECEIVED BY THE PAYEE IN CONTRAVENTION OF THE
PROVISIONS OF SECTION 4, THEN SUCH PAYMENT OR DISTRIBUTION SHALL BE HELD IN
TRUST FOR AND SHALL BE PROMPTLY PAID OVER OR DELIVERED TO THE HOLDERS OF SENIOR
INDEBTEDNESS (OR A REPRESENTATIVE THEREOF), FOR THE BENEFIT OF THE HOLDERS OF
SENIOR INDEBTEDNESS, UNTIL THE TERMINATION DATE IN RESPECT OF ALL SENIOR
INDEBTEDNESS HAS OCCURRED.


 


4.4.                              NON-IMPAIRMENT OF PAYEE’S CREDITOR STATUS.
NOTHING OTHERWISE CONTAINED IN THIS SECTION 4 IS INTENDED TO OR SHALL IMPAIR, AS
AMONG THE BORROWER, ITS CREDITORS OTHER THAN THE HOLDERS OF SENIOR INDEBTEDNESS,
AND THE HOLDER OF SUBORDINATED INDEBTEDNESS, THE OBLIGATIONS OF THE BORROWER,
WHICH ARE, SUBJECT TO THE TERMS OF SECTION 4, ABSOLUTE AND UNCONDITIONAL, TO PAY
THE SUBORDINATED INDEBTEDNESS, AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE
IN ACCORDANCE WITH ITS TERMS, OR TO AFFECT THE RELATIVE RIGHTS OF THE HOLDER OF
SUBORDINATED INDEBTEDNESS AND CREDITORS OF THE BORROWER OTHER THAN THE HOLDERS
OF SENIOR INDEBTEDNESS, NOR SHALL ANYTHING HEREIN OR THEREIN PREVENT THE PAYEE
FROM EXERCISING ALL RIGHTS PERMITTED IT HEREUNDER UPON THE ACCELERATION OF THE
SUBORDINATED INDEBTEDNESS TO THE EXTENT PERMITTED UNDER SECTION 3, SUBJECT TO
THE RIGHTS, IF ANY, UNDER THIS SECTION 4 OF THE HOLDERS OF SENIOR INDEBTEDNESS
IN RESPECT OF CASH, PROPERTY OR SECURITIES OF THE BORROWER RECEIVED UPON THE
EXERCISE OF ANY SUCH REMEDY.


 


4.5.                              NON-WAIVER OF RIGHTS. NO RIGHT OF ANY PRESENT
OR FUTURE HOLDER OF ANY SENIOR INDEBTEDNESS TO ENFORCE SUBORDINATION AS HEREIN
PROVIDED SHALL AT ANY TIME IN ANY WAY BE PREJUDICED OR IMPAIRED BY ANY ACT OR
FAILURE TO ACT, IN GOOD FAITH, BY ANY SUCH HOLDER, OR BY ANY NON-COMPLIANCE BY
THE BORROWER WITH THE TERMS, PROVISIONS AND COVENANTS OF THIS NOTE, REGARDLESS
OF ANY KNOWLEDGE THEREOF ANY SUCH HOLDER MAY HAVE OR BE CHARGED WITH OTHERWISE.


 


4.6.                              BENEFITS TO HOLDERS OF SENIOR INDEBTEDNESS.
THE SUBORDINATION AND RELATED PROVISIONS SET FORTH IN SECTION 4 ARE FOR THE
BENEFIT OF, AND SHALL BE ENFORCEABLE BY, THE HOLDERS OF SENIOR INDEBTEDNESS AND
THEIR REPRESENTATIVES.

 

4

--------------------------------------------------------------------------------


 


5.                                       MISCELLANEOUS.


 


5.1.                              AMENDMENT. THIS NOTE MAY ONLY BE AMENDED BY
THE PAYEE, THE BORROWER AND, PRIOR TO THE TERMINATION DATE OF ALL SENIOR
INDEBTEDNESS, THE ADMINISTRATIVE AGENTS UNDER THE CREDIT AGREEMENTS.


 


5.2.                              SUCCESSORS AND ASSIGNS. THIS NOTE SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS AND PERMITTED ASSIGNS OF
THE BORROWER AND THE PAYEE. BORROWER MAY NOT ASSIGN OR DELEGATE THIS NOTE TO ANY
OTHER PARTY WITHOUT THE WRITTEN CONSENT OF THE PAYEE; PROVIDED THAT THE PAYEE
MAY, UPON WRITTEN NOTICE GIVEN TO THE BORROWER, ASSIGN ALL OR ANY PORTION OF
THIS NOTE TO FAMILY MEMBERS OF THE PAYEE OR TO TRUSTS, PARTNERSHIPS OR OTHER
ENTITIES FORMED FOR THE BENEFIT OF THE PAYEE OR SUCH FAMILY MEMBERS PRIMARILY
FOR ESTATE OR FAMILY PLANNING PURPOSES. THE PAYEE MAY, UPON WRITTEN NOTICE GIVEN
TO THE BORROWER, ASSIGN ALL OR ANY PORTION THIS NOTE TO ANY PARTY, AND SUCH
PARTY SHALL BE RECOGNIZED AS THE PAYEE HEREUNDER TO THE EXTENT OF SUCH
ASSIGNMENT. ANY SUCH SALE, ASSIGNMENT, PLEDGE, DISPOSITION OR TRANSFER SHALL NOT
BE EFFECTIVE UNLESS, PRIOR TO THE CONSUMMATION OF ANY SUCH ACTION, THE
TRANSFEREE THEREOF SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENTS UNDER
THE CREDIT AGREEMENTS AN AGREEMENT PURSUANT TO WHICH IT AGREES TO BE BOUND TO
THE SUBORDINATION PROVISIONS CONTAINED IN THIS NOTE, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENTS UNDER THE CREDIT AGREEMENTS
AND SUCH TRANSFEREE. NOTWITHSTANDING THE FAILURE OF ANY TRANSFEREE TO EXECUTE OR
DELIVER SUCH AN AGREEMENT, THE SUBORDINATION EFFECTED HEREBY SHALL SURVIVE ANY
SALE, ASSIGNMENT, PLEDGE, DISPOSITION OR OTHER TRANSFER OF ALL OR ANY PORTION OF
THIS NOTE, AND THE TERMS OF THIS NOTE SHALL BE BINDING UPON THE SUCCESSORS AND
ASSIGNS OF THE PAYEE.


 


5.3.                              GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


5.4.                              COSTS AND EXPENSES. THE BORROWER SHALL PAY OR
REIMBURSE THE PAYEE FOR ALL COSTS, FEES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION REASONABLE LEGAL FEES) INCURRED BY THE PAYEE IN CONNECTION WITH THE
ENFORCEMENT OF HIS/HER/ITS RIGHTS UNDER THIS NOTE.


 

[Remainder of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

The Borrower has caused this Note to be executed in its name by its duly
authorized officer as of the date first written above.

 

 

CHEM RX CORPORATION

 

 

 

 

 

By:

  /s/ J. Jay Lobell

 

 

Name: J. Jay Lobell

 

 

Title: Director

 

--------------------------------------------------------------------------------